Exhibit Translation of Individual Loan/ Security Contract Industrial and Commercial Bank of China Guangxi Branch No. B: Gejing Zi Liuzhou Branch Longcheng Sub-branch Year 2007 No.4 Borrower: Tang Huitian Lender: Liuzhou City Longcheng Sub-branch of Industrial and Commercial Bank of China Mortgagor: Guigang Sub-station of Guangxi Liuzhou Medicinal Materials Wholesale Station Pledgor: Guarantor: 1 Special Reminder: Prior to signing this contract, the Borrower and the security provider shall carefully read all provisions of this contract; please pay special attention to the part in black letter. If you have any questions or any part that you do not understand, please promptly consult the Lender and professionals. Once this contract is executed, it is deemed that each party understands and agrees all provisions of this contract. Each party of this contract, in accordance with relevant laws and regulations, on the equal and voluntary basis, in order to stipulating obligations, hereby executes this contract and agrees to comply with the provision of this contract. Terms of Loan Article 1 Type and Amount of Loan The Lender, according to the application of the Borrower, agrees to issue category loan listed as below, the amount is RMB1,600,000. (Amount in words: RMB One Million Six Hundred Thousand). (In the event of any discrepancy between the word and Arabic numerals amount, the word shall prevail). A.Individual Automobile Consumptive Loan. B.Individual Comprehensive Consumptive Loan C.Individual Pledge Loan D.Individual Credit Loan E.Individual Business Loan F.General Commercial Student Loan G.
